SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16  of the Securities Exchange Act of 1934 For the month of February 2014  RYANAIR HOLDINGS PLC (Translation of registrant's name into English)  c/o Ryanair Ltd Corporate Head Office  Dublin Airport  County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.
